PER CURIAM.
The appellant Herman A. Thomas, Inc., appeals a post-judgment order directing disbursement of certain funds held by a trustee. The order was entered in a mechanic’s lien foreclosure proceeding and ordered one Norman K. Schwarz, as trustee, to pay forthwith to Joseph J. Gersten the sum of $19,620.90 as a fee due him on an attorney’s charging lien.
Appellant’s points on appeal urge errors in the proceedings setting the amount of the fee. Unfortunately, we are unable to reach the errors complained of because the fee was set by another order entered by the same court on September 12, 1973. No timely appeal was taken from that order. Under these circumstances, we are foreclosed from a consideration of appellant’s points claiming that the fee allowed is excessive. Cf. Hollywood, Inc. v. Clark, 153 Fla. 501, 15 So.2d 175 (1943).
Affirmed.